DETAILED ACTION
This Office action is in response to the Amendment filed on 09 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet for Fig. 15D was received on 01 September 2020. This replacement sheet is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Roh et al., US 2018/0076326.
Roh et al. disclose a method, shown in Figs. 1A-1C, 2, 3, 4, and 5, comprising: 
forming a source/drain region in a semiconductor fin 110, see Figs. 1A-1C and paragraphs [0019]-[0021]; 
after forming the source/drain region, 
implanting first impurities (arsenic) into the source/drain region, see Fig. 3 and paragraph [022]; 
after implanting the first impurities, implanting second impurities (phosphorus) into the source/drain region, wherein the first impurities have a lower formation enthalpy than the second impurities, see Fig. 3 and paragraph [0023]; and
after implanting the second impurities, annealing the source/drain region, see paragraph [0024].  
With respect to claim 2, Roh et al. disclose that the first impurities comprise arsenic, antimony, or carbon, see paragraph [0022]. 
With respect to claim 3, Roh et al. disclose that the second impurities comprise phosphorous, see paragraph [0023]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326, as applied to claim 3 above, and further in view of Nieh et al., US 2008/0293204.
Roh et al. is applied as above. Although Roh et al. disclose implanting phosphorous (see paragraph [0023], Roh et al. lack anticipation of implanting phosphorous dimer into the source/drain region. However, Nieh et al. disclose that n-type regions can be formed by the ion implantation of phosphorous dimer (P2), see the Abstract and paragraphs [0019]-[0022]. Nieh et al. disclose that a phosphorous dimer (P2) is twice as heavy as phosphorous, hence, a phosphorous dimer will have a weight close to that of arsenic. Therefore, since a phosphorous dimer has a weight close to that of arsenic, it would have been obvious to the skilled artisan to implant a phosphorous dimer in the known method of Roh et al., since a greater implantation energy used for the phosphorous implantation (that is, greater than the implantation energy used for the arsenic implantation) would ensure that the phosphorous projected range 305 lies within the silicon germanium layer 205.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326, as applied to claim 1 above, and further in view of Feng et al., US 2016/0190251.
Roh et al. is applied as above.  Although Roh et al. disclose annealing the source/drain regions after ion implantation (see paragraph [0024]), Roh et al. lack anticipation of the annealing of the source/drain region comprising performing a microsecond anneal on the source/drain region; and after performing the microsecond anneal, performing a laser spike anneal (LSA) on the source/drain region.  Feng et al. disclose that after ion implantation of the source/drain regions of a finFET, and rapid thermal anneal and a  laser spike anneal can be performed to activate the dopants and recrystallize the source/drain region, see paragraph [0033]. Feng et al. fail to disclose that the rapid thermal anneal is a microsecond anneal.  However, More et al. disclose that to activate dopants in the source/drain regions of a finFET using one or more annealing processes, such as microsecond annealing, rapid thermal annealing, dynamic spike annealing, microwave annealing, or melting laser annealing, see column 10, lines 19-24. Given the disclosure of More et al., it would have been obvious to the skilled artisan that a microsecond annealing could have been substituted for the rapid thermal annealing step disclosed by Feng et al., since More et al. disclose that the two annealing techniques are functionally equivalent.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326, in view of Nieh et al., US 2008/0293204. 
Roh et al. disclose a method, shown in Figs. 1A-1C, 2, 3, 4, and 5, comprising: 
etching a recess 115 in a semiconductor fin 110, see Figs. 1A, 1B, and 1C and paragraphs [0019] and [0020]; 
epitaxially growing a source/drain region in the recess 115, see Fig. 2 and paragraph [0021]; 
after epitaxially growing the source/drain region, implanting the source/drain region with arsenic, see Fig. 3 and paragraph [0022]; 
after implanting the source/drain region with arsenic, implanting the source/drain region with phosphorous, see Fig. 3 and paragraph [0023]; and 
after implanting the source/drain region with phosphorous, activating the arsenic and the phosphorous with an annealing process that causes the arsenic and the phosphorous dimer to spread laterally, see paragraph [0024].  Independent claim 8 has been amended to require that activating the arsenic and the phosphorous causes the arsenic and the phosphorous dimer to spread laterally under a gate space. Although Roh et al. disclose that the arsenic and phosphorous laterally diffuse, Roh et al. do not disclose that the arsenic and the phosphorous laterally diffuse under a gate spacer. However, Roh et al. disclose that the recess 115 can undercut the gate spacer 120, see Fig. 1C and paragraph [0019]. Therefore, in light of this disclosure of Roh et al., it would have been obvious to the skilled artisan that activating the arsenic and the phosphorous would cause the arsenic and phosphorous to laterally diffuse under a gate spacer. This limitation is not deemed to patentably distinguish Applicant’s claimed method from the prior art method of Roh et al., since it is well known in the art that implanted dopant will diffuse laterally during an activation anneal and that the distribution of the dopant is determined mainly by the temperature and time of the activation anneal.
Although Roh et al. disclose implanting phosphorous (see paragraph [0023], Roh et al. lack anticipation of implanting phosphorous dimer into the source/drain region. However, Nieh et al. disclose that n-type regions can be formed by the ion implantation of phosphorous dimer (P2), see the Abstract and paragraphs [0019]-[0022]. Nieh et al. disclose that a phosphorous dimer (P2) is twice as heavy as phosphorous, hence, a phosphorous dimer will have a weight close to that of arsenic. Therefore, since a phosphorous dimer has a weight close to that of arsenic, it would have been obvious to the skilled artisan to implant a phosphorous dimer in the known method of Roh et al., since a greater implantation energy used for the phosphorous implantation (that is, greater than the implantation energy used for the arsenic implantation) would ensure that the phosphorous projected range 305 lies within the silicon germanium layer 205.
With respect to claim 9, although Roh et al. disclose that the phosphorous-implanted region 205 is doped n+, as shown in Fig. 4, Roh et al. fail to disclose that implanting the source/drain region with phosphorous comprises using an implantation dose in a range of 1018 cm-3 to 1022 cm-3.  However, since the region 205 is n+ doped, it would have been obvious to the skilled artisan that phosphorous could have been implanted with a dose in the range of 1018 cm-3 to 1022 cm-3.  This limitation is not deemed to patentably distinguish Applicant’s claimed method from that of Roh et al.
With respect to claim 10, in the method of Roh et al., no annealing process is performed between implanting the source/drain region with arsenic and implanting the source/drain region with phosphorous. 
With respect to claim 13, in the method of Roh et al., implanting the source/drain region with arsenic comprises not rotating a wafer comprising the semiconductor fin throughout an entire duration of implanting the source/drain region with arsenic. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326, in view of Nieh et al., US 2008/0293204, as applied to claim 8 above, further in view of Lin et al., US 2017/0084741. 
Although Roh et al. disclose implanting the source/drain region with arsenic (see paragraph [0022]), Roh et al. do not disclose that implanting the source/drain region with arsenic comprises rotating a wafer comprising the semiconductor fin by 90o twice or implanting the source/drain region with arsenic comprises rotating a wafer comprising the semiconductor fin by 45o four times.  Lin et al. disclose a method of fabricating a finFET in which the source .drain regions are implanted by rotating the substrate two or four times, see Fig. 12A and paragraph [0048]. Rotating the substrate ensures a more uniform ion implant concentration in the source/drain regions of the transistor. Given the disclosure of Lin et al., it would have been obvious to the skilled artisan that the source/drain regions in the known method of Roh et al. could be implanted by rotating a wafer comprising the semiconductor fin by 90o twice or by rotating a wafer comprising the semiconductor fin by 45o four times, since by rotating the substrate, ion implant concentration can be made more uniform. 

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326 in view of Zhao, US 2018/0337234, cited by Applicant on the Information Disclosure Statement submitted on 08 February 2021.
With respect to claim 21, Roh et al. disclose a method, shown in Figs. 1A-1C, 2, 3, 4, and 5, comprising: 
forming a gate stack 120/130 at a top surface of a semiconductor substrate 105, see Fig. 1A and paragraph [0019[; 
etching an opening 115 adjacent to the gate stack 120/130, see Figs. 1B and 1C and paragraphs [0019]-[0020]; 
forming a source/drain region 200/205/210 in the opening 115, wherein the source/drain region 200/205/210 comprises a first epitaxy region, see Fig. 2 and paragraphs [0020]-[0021]; 
forming first doped region by implanting second impurities (arsenic) in the first epitaxy region, see Fig. 3 and paragraphs [0022]-[0023]; and 
forming a second doped region by implanting third impurities (phosphorous) in the first epitaxy region, the second impurities having a lower formation enthalpy than the third impurities, the first doped region 205 surrounding sides of the second doped region 210 (as shown in Fig. 3, both regions 205 and 210 are doped with the second and third impurities, and the doped region 205 surrounds doped region 210) such that the third impurities extend from a top of the semiconductor substrate, along sides of the second doped region, to below the second doped region., see Fig. 3 and paragraphs [0022]-[0023]. As disclosed in paragraph [0023] of Roh et al., the projected range of the third dopants (phosphorous) is 305, as shown in Fig. 3.  Therefore, it would have been obvious to the skilled artisan that the implanted third dopants (phosphorous) will extend from the top of the semiconductor substrate, along sides of the of the second doped region, to below the second doped region 300, since projected range is a distance from the surface of implanted material at which implanted ions reach maximum concentration.
Although Roh et al. disclose forming an epitaxial buffer layer 200 of undoped silicon (see paragraph [0020]), Roh et al. lack anticipation only of the buffer layer comprising first impurities.  Zhao discloses a finFET having an epitaxial buffer layer 40 of silicon comprising impurities, such as carbon or nitrogen, which are doped in-situ, see the Abstract and paragraphs [0057] and [0062]-[0064]. Zhao teaches that the buffer layer 40 comprising carbon and/or nitrogen prevents diffusion of N-type dopants into the channel region of the transistor, thereby improving a short channel effect and the performance of the transistor by avoiding a decrease in charge carrier mobility (see the Abstract).
With respect to claims 23, in the method of Roh et al., the second doped region extends lower than the first doped region, as shown in Fig. 3.  
With respect to claim 24, Roh et al. disclose that the second impurities are arsenic, antimony, or carbon, see paragraph [0022]. 
With respect to claim 25, Roh et al. disclose that the third impurities are  phosphorous, see paragraph [0023]. 
With respect to claim 26, since the projected range of the third impurities is 305, as shown in Fig. 3, it would have been obvious to the skilled artisan that a concentration of the third impurities increases in a direction towards a top surface of the source/drain region.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roh et al., US 2018/0076326 in view of Zhao, US 2018/0337234, as applied to claim 21 above, further in view of Kuang et al., US 2015/0372142.
Roh et al. and Zhao are applied as above. Neither Roh et al. or Zhao disclose forming a source/drain contact extending into the second doped region, wherein a concentration of the third impurities at the source/drain contact is at least 1023 cm-3. Kuang et al. disclose a source/drain contact 40 which extends into a second doped region 54, see Fig. 1. Kuang et al. disclose that forming the source drain contact to the second doped region 54 maintains strain in the channel, thereby increasing the drive current of the transistor, see the Abstract and paragraphs [0044] and [0045]. It would have been obvious to the skilled artisan to form a source/drain contact extending into the second doped region in the known method of Roh et al. in order to increase the drive current of the transistor. Although Roh et al. disclose that the phosphorous-implanted region 205 is doped n+, as shown in Fig. 4, Roh et al. fail to teach or suggest that the concentration of the third impurities at the source/drain contact is at least                    1023 cm-3.   However, since the region 205 is n+ doped, it would have been obvious to the skilled artisan that phosphorous could have a concentration of at least                    1023 cm-3.  
Allowable Subject Matter
Claims 5, 6, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Roh et al. disclose epitaxially forming a source/drain region and then implanting arsenic and phosphorous into the source/drain region, as set forth in the above rejections.  However, Roh et al. fail to teach or suggest that forming the source/drain region comprises: epitaxially growing a first epitaxy region in the recess; in-situ doping the first epitaxy region with third impurities while epitaxially growing the first epitaxy region; epitaxially growing a second epitaxy region in the recess and over the first epitaxy region; and in-situ doping the second epitaxy region with fourth impurities while epitaxially growing the second epitaxy region, wherein the third impurities are a different element than the fourth impurities, as required in dependent claim 5.  
Similarly, with respect to dependent claim 22, Roh et al. fail to teach or suggest that the source/drain region further comprises a second epitaxy region surrounding the first epitaxy region, wherein the second epitaxy region comprises fourth impurities, and the fourth impurities are a different element than the first impurities.  

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. Applicant has argued that Roh et al. fail to disclose that the second impurities (phosphorous) are implanted after implanting the first impurities (arsenic). Rather, Applicant has further argued, Roh et al. disclose  "An ion implantation process is then used to dope the silicon germanium layer 205 and cap layer 210 as shown in FIG. 3," which dopes both phosphorous and arsenic. In paragraph [0022]. Roh et al. disclose that arsenic is implanted to the projected range 300. Then, in paragraph [0023], Roh et al. disclose that phosphorous is then implanted to the projected range 305, as shown in Fig. 3.  Therefore, Roh et al. clearly teach implanting first impurities (arsenic) into the source/drain region and, after implanting the first impurities, implanting second impurities (phosphorous) into the source/drain region, as required in independent claims 1, 8, and 21.
Independent claim 8 has been amended to require that activating the arsenic and the phosphorous causes the arsenic and the phosphorous dimer to spread laterally under a gate space. Although Roh et al. disclose that the arsenic and phosphorous laterally diffuse, Roh et al. do not disclose that the arsenic and the phosphorous laterally diffuse under a gate spacer. However, Roh et al. disclose that the recess 115 can undercut the gate spacer 120, see Fig. 1C and paragraph [0019]. Therefore, in light of this disclosure of Roh et al., it would have been obvious to the skilled artisan that activating the arsenic and the phosphorous would cause the arsenic and phosphorous to laterally diffuse under a gate spacer. This limitation is not deemed to patentably distinguish Applicant’s claimed method from the prior art method of Roh et al., since it is well known in the art that implanted dopant will diffuse laterally during an activation anneal and that the distribution of the dopant is determined mainly by the temperature and time of the activation anneal.
Independent claim 21 has been amended to require forming a second doped region by implanting third impurities (phosphorous) in the first epitaxy region, the second impurities having a lower formation enthalpy than the third impurities, the first doped region 205 surrounding sides of the second doped region 210 such that the third impurities extend from a top of the semiconductor substrate, along sides of the second doped region, to below the second doped region. As disclosed in paragraph [0023] of Roh et al., the projected range of the third dopants (phosphorous) is 305, as shown in Fig. 3.  Therefore, it would have been obvious to the skilled artisan that the implanted third dopants (phosphorous) will extend from the top of the semiconductor substrate, along sides of the of the second doped region, to below the second doped region 300, since projected range is a distance from the surface of implanted material at which implanted ions reach maximum concentration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a finFET.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822